Title: General Orders, 6 June 1799
From: Hamilton, Alexander
To: 


New York, June 6th. 1799

Pursuant to the instructions from the Secretary of War, the following additions to the “Rules and Regulations respecting the Recruiting Service,” are to be observed.
“None but Citizens of the United States shall be enlisted. Persons not born within the said States, who were within the same on the fourth day of July, 1776, shall be deemed Citizens for the purpose of enlistment. Every person, not born within the United States, who may have migrated hither since that day, must produce a certificate of naturalisation, from some competent Magistrate or Court before he can be enlisted; and every person whosoever, not born within the United States, before he can be enlisted, must produce proof by ye. affidavits of two reputable Inhabitants of the County, within which he shall offer himself to be enlisted, taken and certified by some Magistrate authorised to administer oaths, that he has resided within such County, for at least one year immediately preceding the time when he shall so offer him self to be enlisted: The said certificates & affidavits, when respectively necessary, shall be produced to the Officer who shall first muster any recruit, to whom they are applicable after he shall have joined his Regiment, towards the justification of the Officer by whom he shall have been enlisted.
“Apprentices shall on no pretext be enlisted. If any Apprentice shall be enlisted through ignorance of the Officer enlisting him, he shall be discharged; first refunding and returning any money, or other articles, which he may have received.”
Major General Hamilton enjoins the strict observance of these regulations as points of material consequence to the Service. He equally enjoins a particular attention to those parts of the original rules and regulations, which forbid the inlistment of persons in a state of intoxication, and limit the ages, within which Recruits must be enlisted. It is learned with regret that in several instances they have not been sufficiently attended to. A faithful Army is to be preferred to a numerous one; and a regard to justice and propriety in the conduct of every part of the military service cannot fail ultimately to promote the honor and interest of those concerned in it, as well as the public good.
It is expected that the Commanders of Regiments will carefully attend to all wilful or negligent breaches of these Rules; and if any occur, will exert the means which the Articles of War provide for repressing disorders & neglects to the prejudice of good order and military discipline.
